DETAILED ACTION
Claims 10-18 are pending examination in this Office action.
Claim 10 is independent.
This action is non-final.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

‘data registration section” for registering in advance multiple data . . . in claim 10,

“work performing section” for performing work using the member or performing work . . . in claim 10, and 

“automatic data switching section” for automatically switching among the multiple member data . . . in claim 10.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “data registration section”, “work performing section”, and “automatic data switching section” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 15-18 each recite the limitation "member data".  There is insufficient antecedent basis for this limitation in the claim.  
Furthermore, Examiner notes that claim 15 recites “transmit information that the member data have been automatically switched over to another board work machine”.  Claim 10, from which claim 15 depends recites “multiple data for each characteristic of a member”.  It is unclear if the “member data” from claim 15 is meant to be equated with the “multiple data for each characteristic of a member” in claim 10.  Appropriate correction is required.
Examiner notes that claim 16 recites “the member data have been automatically switched over”.  Claim 10, from which claim 16 depends recites “multiple data for each characteristic of a member”.  It is unclear if the “member data” from claim 16 is meant to be equated with the “multiple data for each characteristic of a member” in claim 10.  Appropriate correction is required.

Examiner notes that claim 18 recites “the member data comprises a handling condition set for the each characteristic of the member”.  Claim 10, from which claim 18 depends recites “multiple data for each characteristic of a member”.  It is unclear if the “member data” from claim 18 is meant to be equated with the “multiple data for each characteristic of a member” in claim 10.  Appropriate correction is required.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites wherein the automatic data switching section comprises a history record section configured to record information that the member data have been automatically switched over.  It is unclear what Applicant intends by “switched over”.  One of ordinary skill in the art could understand that the data is being switched from one board machine to another machine.  Otherwise, one of ordinary skill in the art could understand that the system is switching from data related to one component to data related to another component.  Furthermore, one of ordinary skill in the art could understand that the data related to a 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda (US Patent Publication 2017/0227682 A1).
Regarding claim 10, Matsuda teaches a board work machine comprising:
a data registration section for registering in advance multiple data for each characteristic of a member constituting a base material for a circuit board in accordance with the type and characteristic of the member [0019; component data in which dimension data of the component is included may be registered in a database] [0054; a registration method of the component data may register the component data of various components in advance in a database];
the control device 91 controls the operation for sucking a component which is supplied from the component supply device 12 to the nozzle section 43 of the suction nozzle 40 and mounting on the circuit board according to the production control program]; and
an automatic data switching section for automatically switching among the multiple member data that the work performing section refers to in accordance with the performing situation of the work performed by the work performing section [0055] [0086; the dimension of data of the component which is sucked by the nozzle section is acquired from the database (the system switches between data associated with each component when that component is being mounted) and the amount of lowering the suction nozzle in the component suction operation and the amount of lowering the suction nozzle in the component mounting operation are calculated based on the dimension data of the component].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US Patent Publication 2016/0227682 A1) in view of Maenishi, et al. (US Patent Publication 2004/0073322 A1).
Regarding claim 11, Matsuda teaches the board work machine according to claim 10, but may not explicitly teach wherein the data registration section sets priorities to the multiple member data, and wherein the automatic data switching section automatically switches the member data to which the work performing section refers based on the priorities.
However, Maenishi teaches  wherein the data registration section sets priorities to the multiple member data [0002; order for mounting electronic components on a PCB] [0459; components are given priority for mounting over other components], and
wherein the automatic data switching section automatically switches the member data to which the work performing section refers based on the priorities [0591; order of priority for component groups is considered during fabrication )the automatic switching section must switch to the member data for the component that is currently being mounted)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Matsuda and Maenishi.  Matsuda teaches a system for manufacturing printed circuit boards and further teaches that each component of the board has associated member data which is used in the component mounting process.  In a related field of endeavor, Maenishi teaches a system for mounting circuit components on a printed circuit board (PCB) and teaches using priorities assigned to specific 
Regarding claim 18, Matsuda teaches the board work machine according to claim 10, but may not explicitly teach wherein the member data comprises a handling condition set for the each characteristic of the member.
However, Maenishi teaches wherein the member data comprises a handling condition set for the each characteristic of the member [0327] [0392].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Matsuda and Maenishi for the same reasons as disclosed above.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US Patent Publication 2016/0227682 A1) in view of Maenishi, et al. (US Patent Publication 2004/0073322 A1) and further in view of Kodama, et al. (US Patent Publication 2004/0080897 A1).
Regarding claim 12, Matsuda in view of Maenishi teaches the board work machine according to claim 11, wherein the data registration section sets the priorities corresponding to levels of performing precision of the work [Maenishi 0002, 0459, 0591], and wherein the automatic data switching section first uses first member data to which a first priority is set, the first priority corresponding to the highest level of performing precision [Maenishi 0002, 0459, 
However, Kodama teaches wherein the data registration section sets the priorities corresponding to levels of performing precision of the work [0029-0030], and
wherein the automatic data switching section first uses first member data to which a first priority is set, the first priority corresponding to the highest level of performing precision [0029-0030; The electronic circuit component mounting system according to the above mode, wherein the above-indicated component-group memory stores data indicative of an order of priority of the plurality of different electronic circuit components belonging to each of the above-indicated at least one electronic-circuit-component group, and the above-indicated mounted-component selecting portion selects the different electronic circuit components of each group, as the above-indicated mounted electronic circuit component, in the order of priority.], and
when an error occurs in the work performed by the work performing section, the automatic data switching section automatically switches the member data to second member data to which a second priority is set, causing the work performing section to perform the work again [0208; 0228] [0234; The mounted-electronic-circuit-component selecting program is formulated to sequentially read out from the mounting program the mounting positions and data sets correlated with the respective mounting positions, in the order in which the data sets are stored.  Where a certain data set is correlated with a group of electronic circuit components, one of these electronic circuit components is selected on the basis of the effective terms of use and the order of priority of use of the components.  Namely, of the electronic circuit components of the group whose effective terms of use have not been reached, one of those components which has the highest priority of use is selected as the electronic circuit component to be mounted.  To this end, S31 of the mounted-electronic-circuit-component selecting program is implemented to increment a count C of a counter provided to count the number of the mounting positions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Kodama with Matsuda and Maenishi.  Matsuda and Maenishi collectively teach a system for manufacturing printed circuit boards and further teaches that each component of the board has associated member data which is used in the component mounting process. Kodama teaches techniques selecting components to mount on a printed circuit board and teaches storing data related to the components to be mounted [0029-0030].  One of ordinary skill in the art would have motivation to include priority information as well as information related to a component’s shape and size to inform the system how and where to mount components on the printed circuit board [Kodama, 0029-0030].

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US Patent Publication 2016/0227682 A1) in view of Aoki, et al. (US Patent Publication 2006/0185162 A1)
Regarding claim 15, Matsuda teaches the board work machine according to claim 10, but may not explicitly teach wherein the automatic data switching section comprises a downstream transmission section configured to transmit information that the member data have been automatically switched over to another board work machine on the downstream side.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Matsuda and Aoki.  Matsuda teaches a system for manufacturing printed circuit boards and further teaches that each component of the board has associated member data which is used in the component mounting process.  Aoki teaches a system for improving a manufacturing speed of printed boards [Abstract].  Aoki further teaches determining which of a plurality of board work machines to use for specific mounting operations [0062].  One of ordinary skill in the art would have motivation to select specific machines for manufacturing the printed circuit boards to improve the speed of manufacturing the circuit boards.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US Patent Publication 2016/0227682 A1) in view of Fujiwara, et al. (US Patent Publication 2002/0069395 A1).
Regarding claim 16, Matsuda teaches the board work machine according to claim 10, but may not explicitly teach wherein the automatic data switching section comprises a history record section configured to record information that the member data have been automatically switched over.
However, Fujiwara teaches another board work machine and further teaches 
 At this time, more preferably, a storage time of the changed data is stored as history.  Also, when an image is displayed based on 3D graphics data newly generated from the changed data, the 3D graphics data before change is searched for from the stored history, and the image is displayed based on the 3D graphics data after change and the 3D graphics data before change to show a difference in mount state after change.  Furthermore, as the history, the 3D graphics data after change is stored in relation to the storage time] [0071; Still further, more preferably, the design analyzer further includes a data history manager for storing a storage time of the changed data as history and storing the 3D graphics data generated based on the changed data in relation to the history.  Also, when an image is displayed based on 3D graphics data newly generated from the changed data, the data display unit searches the 3D graphics data before change from the stored history, and displays the image based on the 3D graphics data after change and the 3D graphics data before change to show a difference in mount state after change].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Matsuda and Fujiwara.  Matsuda teaches a system for manufacturing printed circuit boards and further teaches that each component of the board has associated member data which is used in the component mounting process.  Fujiwara teaches another system for manufacturing printed circuit boards and further teaches the machine may store record historical data related to mounting components [0042].  One of ordinary skill in the art would have motivation to use past instances of mounting data .

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda (US Patent Publication 2016/0227682 A1) in view of Maenishi, et al. (US Patent Publication 2010/0249971, hereinafter “Maenishi II”).
Regarding claim 17, Matsuda teaches the board work machine according to claim 10, but may not explicitly teach wherein the member data comprises at least one of an allowable error of a physical dimension set for the each characteristic of the member, a standard value of the physical dimension, and the color or brightness of the member.
However, Maenishi II teaches wherein the member data comprises at least one of an allowable error of a physical dimension set for the each characteristic of the member, a standard value of the physical dimension, and the color or brightness of the member [0175; the component library (component data) may include information, such as a color and a shape of the component].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to combine the teachings of Matsuda and Maenishi II.  Matsuda teaches a system for manufacturing printed circuit boards and further teaches that each component of the board has associated member data which is used in the component mounting process.  Maenishi II teaches another system for manufacturing printed circuit boards using component data and further teaches that the component data may include information including color and shape of the components.  One of ordinary skill would have motivation to consider the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Oyama (US Patent Publication 2016/0360657 A1), teaches a board work system which optimizes a mounting order of components on a circuit board [Fig 7, 0053].
Yamamoto, et al. (US Patent Publication 2017/0287310 A1), teaches a system for optimizing the production of printed circuit boards by selecting specific machines to perform mounting operations and determining an order to mounting components [0037-0038].
Kobayashi, et al. (US Patent Publication 2017/0151673 A1), teaches another system for determining the priority for mounting components in a circuit board manufacturing process [Abstract].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150.  The examiner can normally be reached on M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT A. CASSITY
Primary Examiner
Art Unit 2115


/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        24 August 2021